DETAILED ACTION
Response to Amendment
This is in response to Applicants amendment filed 03/18/2021 which has been entered. Claims 1, 4 and 11 have been amended. Claims 2, 10, 12 and 19 have been cancelled. No Claims have been added. Claims 1, 3-9, 11 and 13-18 are still pending in this application, with Claims 1 and 11 being independent.
Response to Arguments
Applicant’s arguments with respect to Claim(s) 1, 3-9, 11 and 13-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 4, 6-9, 11, 13, 14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman (2009/0122972 A1) in view of Dean et al (2008/0025488 A1).
As per Claim 1, Kaufman teaches a method of managing a plurality of incoming calls, each of the plurality of incoming calls being assigned a personal telephone number for communicating with a telephony interface over a public switched telephone network, the method comprising: receiving a selected call of the incoming calls at the telephony interface, the selected call being received at the telephony interface via a selected caller dialing their assigned personal telephone number and directly identifying a selected queue using its assigned personal telephone 102 and 103; Page 2, Paragraphs [0028] and [0030]; Page 6, Paragraph [0074]; Page 7, Paragraphs [0084] – [0087], [0091] and [0092]).
(Note: In paragraph [0028], Kaufman describes a call controller service responsible for handling incoming communications, tracking agent state/availability, queue maintenance and routing of communications. In paragraph [0074], Kaufman indicates that a skill refers to a call type/classification and further indicates that different skills may correspond to distinct toll-free numbers. In paragraphs [0084] – [0087], Kaufman describes skill information [DNIS Name, Description, Skill, etc.] being stored in a data store and the maintaining a list of phone numbers that are mapped to each skill)
(Note: In paragraphs [0091] and [0092], Kaufman describes the use of queues in the performance of skills-based routing. Kaufman indicates that once a call enters the system the call is assigned to a default skill dependent on the number dialed by the caller. As an example, Kaufman indicates that each call to a particular 800 number may be assigned to the USPrimary skill which has an associated queue)
Kaufman also teaches querying available agents from the selected queue via a controller coupled to the telephony interface; and transferring the received call to a selected available agent via the controller through the telephony interface (Figure 1 – Reference 102 and 103; Page 2, Paragraphs [0028] and [0030]). (Note: The call controller service described in paragraph [0028] is responsible for tracking the current state and availability or call center agents; matching an available agent to a queued customer call and establishing a connection between the customer and the available agent)
Kaufman does not teach protecting the privacy of the selected caller making the received selected call by assigning a unique telephone number to the selected caller that is different from 
However, Dean teaches protecting the privacy of the selected caller making the received selected call by assigning a unique telephone number to the selected caller that is different from an original number used to identify the selected caller and protecting the privacy of the selected available agent by assigning a unique agent telephone number to the selected available agent that is different from an original agent telephone number used to identify the selected available agent, the unique telephone number enabling communication with the selected caller over the public switched telephone network (Figure 1 – Reference 106; Figure 6 – Reference 670; Page 2, Paragraph [0027]; Page 6, Paragraph [0073] – Page 7, Paragraph [0075]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Kaufman with the method as taught by Dean to enable individuals who are exploring forming an intimate relationship the ability to communicate without revealing contact information so that if the relationship is not successful each party may walk away secure in the knowledge that their identity has not been compromised.
As per Claims 3 and 13, the combination of Kaufman and Dean teaches wherein the unique telephone number is associated with a key in a database for identifying the selected queue. (Note: Kaufman describes a data store maintaining a list of phone numbers matched to a specific skill. Kaufman also describes using a 1-800 number to direct incoming communications to a specific queue. Dean describes the assignment of unique telephone numbers to enable 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Kaufman with the method and system as taught by Dean to enable individuals who are exploring forming an intimate relationship the ability to communicate without revealing contact information so that if the relationship is not successful each party may walk away secure in the knowledge that their identity has not been compromised.
As per Claims 4 and 14, Kaufman teaches wherein the selected caller is associated with a selected company (Page 8, Paragraph [0103]). (Note: In paragraph [0103], Kaufman describes an outsourcer which would be an enterprise/customer that does business with the call center. A reasonable example would be an outsourcer seeking helpdesk assistance for an IT issue dials a toll free number and is placed in a troubleshooting queue)
As per Claim 6, the combination of Kaufman and Dean teaches receiving a second call of the incoming calls at the telephony interface, the second call identifying a second queue; querying a second group of available agents from the second queue via the controller coupled to the telephony interface; and transferring the received call to a selected available agent of the second group via the controller through the telephony interface, wherein the second queue is unique from the selected queue as described in Claim 1.
(Note: Claim 6 differs from Claim 1 in that Claim 6 recites a second/subsequent call that is to be routed to a queue that is different that the queue the first call was routed to. Kaufman describes a data store maintaining a list of phone numbers matched to a specific skill. Kaufman also describes using a 1-800 number to direct incoming communications to a specific queue. It is 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Kaufman with the method taught by Dean to enable individuals who are exploring forming an intimate relationship the ability to communicate without revealing contact information so that if the relationship is not successful each party may walk away secure in the knowledge that their identity has not been compromised.  
As per Claims 7 and 16, the combination of Kaufman and Dean teaches receiving agent status via a web server, and wherein said querying is based on the received agent status. (Note: The call controller service performs this function as described in Claim 1 above) It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Kaufman with the method and system as taught by Dean to enable individuals who are exploring forming an intimate relationship the ability to communicate without revealing contact information so that if the relationship is not successful each party may walk away secure in the knowledge that their identity has not been compromised.  
As per Claims 8 and 17, Kaufman teaches wherein said receiving the selected call comprises receiving the selected call from a private branch exchange (Page 3, Paragraphs [0034] and [0036]). 
As per Claim 9, the combination of Kaufman and Dean teaches wherein the transferring of the received call includes protecting the privacy of the available agents and masking the contact information of the available agents as described in Claim 1 above. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to 
As per Claim 11, the combination of Kaufman and Dean teaches a communication management system for securely routing and queuing a plurality of inbound calls as described in Claim 1 above. Kaufman also teaches a telephony interface (Figure 1 – Reference 103; Page 2, Paragraph [0030]); a database (Figure 2 – Reference 203; Page 7, Paragraph [0084]); and a controller (Figure 1 – Reference 102; Page 2, Paragraph [0028]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Kaufman with the method and system as taught by Dean to enable individuals who are exploring forming an intimate relationship the ability to communicate without revealing contact information so that if the relationship is not successful each party may walk away secure in the knowledge that their identity has not been compromised.  

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman (2009/0122972 A1) in view of Dean et al (2008/0025488 A1) as applied to Claims 1 and 11  above, and further in view of Henderson et al (6,327,363 B1).
As per Claims 5 and 15, the combination of Kaufman and Dean teaches wherein said querying further comprises: routing the selected call to the selected available agent as described in Claim 1; but does not teach prompting the selected available agent to accept the selected call, wherein said transferring occurring if the selected available agent accepts the selected call; and repeating said querying for a next available agent in the selected queue if the selected available agent dismisses the selected call.
However, Henderson teaches prompting the selected available agent to accept the selected call (Figure 8F – Reference 890 and 892; Column 16, Lines 4-8), wherein said transferring occurring if the selected available agent accepts the selected call (Figure 7B – Reference 740; Figure 8F – Reference 894; Column 12, Lines 22-28; Column 16, Lines 13-24); and repeating said querying for a next available agent in the selected queue if the selected available agent dismisses the selected call (Figure 7B – References 736 and 738; Column 12, Lines 22-28).
 It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Kaufman and Dean with the method and system as taught by Henderson to provide a whistleblower an opportunity to report questionable behavior to an organization secure in the knowledge that their identity would be protected.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Baird et al (2009/0003539 A1), Hou et al (2017/0118329 A1), Richard (2013/0218983 A1), Peden et al (8,625,760 B1), Rauschenberger et al (2012/0114112 A10, Barber et al (2012/0100830 A1), Noble, Jr. (9,560,210 B1), Wei (2003/0198326 A1), Wong et al (2007/0064895 A1), Siminoff (2013/0070918 A1) and Charlson (2015/0281435 A1). Each of these describes systems and methods of distributing communication within a call center environment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHARYE POPE whose telephone number is (571)270-5587.  The examiner can normally be reached on Monday - Friday 8AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHARYE POPE/Examiner, Art Unit 2652

/AHMAD F. MATAR/Supervisory Patent Examiner, Art Unit 2652